Case 3:21-mc-80077-TSH Document 18-1 Filed 05/06/21 Page 1 of 3




                    Exhibit A
         Case
          Case3:21-mc-80077-TSH
               1:20-cv-06329-LGS Document
                                 Document18-1
                                          11 Filed
                                              Filed11/09/20
                                                    05/06/21 Page
                                                              Page1 2ofof2 3




Writer’s email: david@iLawco.com



                                                            November 6, 2020


VIA ECF
Judge Lorna G. Schofield
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


             Dr. Muhammad Mirza and Allied Medical and Diagnostic Services, LLC
                      v. John Doe, Civil Action No: 1:20-cv-06329-LGS

Dear Judge Schofield:

        I am counsel for Dr. Muhammad Mirza and Allied Medical Diagnostic Services, LLC
(“Plaintiffs”), who previously sought leave to conduct discovery aimed at identifying the
Defendant John Doe so that he may be named in the Complaint. The time period to serve the
Complaint expires on November 9, 2020. Now, Plaintiffs seek an extension of time to serve
Defendant John Doe pursuant to Rule 4(m).

      Plaintiffs brought this action on or about August 11, 2020 against the defendants for
defamation and tortious interference with contracts, in connection with the publishing of
defamatory reviews regarding the Plaintiffs on the website Yelp.com.

       Pursuant to the Court’s order dated September 2, 2020 (D.E. 5) allowing for expedited
discovery to determine the identity of the John Doe Defendant, Plaintiffs issued a subpoena on
Yelp.com on or about September 3, 2020. My office and Yelp have been in communication
regarding that subpoena and while Yelp has not yet provided information identifying the John
Doe defendant, Plaintiffs are hopeful that by providing Yelp additional information, they will do
so.

        Without additional time to determine Defendant John Doe’s identity and effectuate
service on him, Plaintiffs have no way to prevent Defendant from continuing his abusive,
                 Case
                  Case3:21-mc-80077-TSH
                       1:20-cv-06329-LGS Document
                                         Document18-1
                                                  11 Filed
                                                      Filed11/09/20
                                                            05/06/21 Page
                                                                      Page2 3ofof2 3




       defamatory and harmful activity online. Notwithstanding the foregoing, a final response will not
       be received from Yelp in time to serve Defendant John Doe before the expiration of the time to
       serve him. Plaintiffs posit that there exists good cause to extend the time to serve Defendant John
       Doe and respectfully requests the same. We therefore request that the Court allow for an
       additional 90 days – i.e. February 8, 2021 to serve Defendant John Doe. Plaintiffs also
       respectfully request that the telephone conferenced scheduled for November 19, 2020 be
       scheduled for a date after Defendant John Doe is served. (ECF Doc. No. 9). Plaintiffs have made
       no previous requests of this nature.


                                                                  Respectfully submitted,



                                                                  David D. Lin

The application is GRANTED. By February 8, 2021, Plaintiffs shall serve the Defendant John Doe. On December
8, 2020, and every 30 days thereafter until service is made, Plaintiffs shall file a status letter apprising the Court
of their efforts to (1) ascertain Defendant's identity and (2) effect service on Defendant. The conference
scheduled for November 19, 2020, at 11:00 a.m., is adjourned to February 18, 2021, at 11:00 a.m., on the
following conference call line: 888-363-4749, access code: 558-3333. The time of the conference is approximate
but the parties shall be ready to proceed by that time.

SO ORDERED

Dated: November 9, 2020
       New York, New York




                                                              2
